[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                   FILED
                      ________________________ U.S.          COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                            June 28, 2006
                             No. 05-14943
                                                           THOMAS K. KAHN
                         Non-Argument Calendar                  CLERK
                       ________________________

                   D.C. Docket No. 03-00493-CR-ODE-1

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

     versus


RAMON ALVAREZ-SANCHEZ
a.k.a. Ramon,
a.k.a. Ramon Aldaz-Alvarez,


                                                     Defendant-Appellant.

                      __________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      _________________________

                              (June 28, 2006)

Before ANDERSON, BIRCH and FAY, Circuit Judges

PER CURIAM:
      Marc N. Garber, appointed counsel for Ramon Aldaz Alvarez Sanchez in

this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues

of merit, counsel’s motion to withdraw is GRANTED, and Alvarez-Sanchez’s

convictions and sentences are AFFIRMED.




                                          2